— Order unanimously affirmed, without costs. Memorandum: In 1982 petitioner represented respondent in an action for divorce and was never paid $2,459 in attorney’s fees. Pursuant to the settlement of that action, respondent continues to own an undivided one-half interest in the marital residence. In 1983, respondent’s debts, including petitioner’s attorney’s fees, were discharged in bankruptcy. Petitioner now seeks to impress a lien against the marital residence pursuant to Judiciary Law § 475. Special Term properly dismissed the petition. Since respondent already owned the marital residence, no proceeds were created and thus no charging lien attaches to this realty. (Ekelman v Maraño, 251 NY 173, 176; Goldstein, Goldman, Kessler & Underberg v 4000 E. Riv. Rd. Assoc., 64 AD2d 484, 487, affd 48 NY2d 890; Matter of Desmond v Socha, 38 AD2d 22, 24, affd 31 NY2d 687). (Appeal from order of Supreme Court, Oneida County, Roy, J. — lien for attorney’s fees.) Present— Callahan, J. P., Doerr, Green, Lawton and Schnepp, JJ.